Citation Nr: 0412837	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Chapter 30 educational benefits for the period 
from March 18, 2002, to May 12, 2002.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The appellant enlisted in the United States Marine Corps in 
June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Buffalo, New 
York Department of Veterans Affairs Regional Processing 
Center (RO) in April 2002 and October 2002 that denied 
entitlement to Chapter 30 educational benefits for the period 
from March 18, 2002, to May 12, 2002.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.  

2.  The appellant initially enlisted in the Marine Corps in 
June 2000 and, while still on active duty, sought Chapter 30 
educational benefits for the period from March 18, 2002, to 
May 12, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30 for the period from March 18, 2002, to May 12, 
2002, are not met. 38 U.S.C.A. §§ 3011, 5103A (West 2002); 38 
C.F.R. § 21.7042 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was inapplicable to a 
matter of pure statutory interpretation. See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).

As will be discussed below, this case turns on questions of 
pure statutory interpretation.

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements.

(1) The individual must after June 30, 
1985, either (i) First become a member of 
the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed 
Forces;

(2) Except as provided in 38 C.F.R. § 
21.7042(a)(5) the individual must (i) 
Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) 
In the case of an individual whose 
initial period of active duty is less 
than three years, serve at least two 
years of continuous active duty in the 
Armed Forces;

(3) Except as provided in 38 C.F.R. § 
21.7042(a)(6), the individual before 
completing the service requirements of 
this paragraph must either (i) Complete 
the requirements of a secondary school 
diploma (or an equivalency certificate), 
or (ii) Successfully complete twelve 
semester hours in a program of education 
leading to a standard college degree; and

(4) After completing the service 
requirements of this paragraph the 
individual must (i) Continue on active 
duty, or (ii) Be discharged from service 
with an honorable discharge, or (iii) Be 
released after service on active duty 
characterized by the Secretary concerned 
as honorable service, and (A) Be placed 
on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or 
(iv) Be released from active duty for 
further service in a reserve component of 
the Armed Forces after service on active 
duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the 
requirements of paragraph (a)(2) of this 
section is eligible for basic educational 
assistance when he is discharged or 
released from active duty (i) For a 
service-connected disability, or (ii) For 
a medical condition which preexisted 
service on active duty and which VA 
determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) For convenience of 
the government (A) After completing at 
least 20 continuous months of active duty 
if her initial obligated period of active 
duty is less than three years, or (B) 
After completing 30 continuous months of 
active duty if her initial obligated 
period of active duty is at least three 
years, or (v) Involuntarily for the 
convenience of the government as a result 
of a reduction in force, as determined by 
the Secretary of Transportation with 
respect to the Coast Guard when it is not 
operating as a service in the Navy, or 
(vi) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy.

(6) An individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(3) 
nevertheless is eligible for basic 
educational assistance if she (i) Was on 
active duty on August 2, 1990, and (ii) 
Completes the requirements of a secondary 
school diploma (or an equivalency 
certificate) before October 29, 1994.

(7) An individual whose active duty meets 
the definition of that term found in 38 
C.F.R. § 21.7020(b)(1)(iv), and who 
wishes to become entitled to basic 
educational assistance, must have elected 
to do so before July 9, 1997. For an 
individual electing while on active duty, 
this election must have been made in the 
manner prescribed by the Secretary of 
Defense. For individuals not on active 
duty, this election must have been 
submitted in writing to VA.
38 C.F.R. § 21.7042(a).

The evidence shows that the appellant enlisted in the Marine 
Corps for a term of three years.  He entered active duty on 
June 23, 2000.  Therefore, he has satisfied the first 
requirement of 38 C.F.R. § 21.7042(a) for eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30.  That is, he enlisted after June 30, 1985.  

However, the record further indicates that, while still on 
active service, he sought educational assistance benefits 
pursuant to 38 U.S.C.A. Chapter 30 for the period from March 
18, 2002, to May 12, 2002.  Since he was on active duty, he 
would have to have completed at least two years of service 
prior to this period.  38 C.F.R. § 21.7042(a)(2).  

Moreover, the veteran does not meet any of the exceptions to 
this requirement as stipulated in 38 C.F.R. § 21.7042(a)(5), 
in that he was not discharged or released from active duty 
due to a service-connected disability, a medical condition 
which preexisted service on active duty, a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, 
because of hardship, or for the convenience of the 
government.

The veteran contends that he should be granted benefits 
because he relied on faulty advice provided by an education 
counselor at the service department.  However, faulty advice 
cannot serve as a basis for evading the time requirements 
contained in the law and regulations.  See Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003).

Accordingly, the Board finds that the criteria for 
entitlement to eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30 for the period 
from March 18, 2002, to May 12, 2002, are not met in this 
case as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30 for 
the period from March 18, 2002, to May 12, 2002 must be 
denied. 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 
(2003).

ORDER


Entitlement to educational assistance benefits pursuant to 38 
U.S.C.A. Chapter 30 for the period from March 18, 2002, to 
May 12, 2002, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



